Name: Commission Regulation (EEC) No 2646/81 of 10 September 1981 amending for the seventh time Regulation (EEC) No 2730/79, and amending for the second time Regulation (EEC) No 3183/80 in relation to supplies to certain platforms and naval vessels
 Type: Regulation
 Subject Matter: oil industry;  trade policy;  transport policy;  maritime and inland waterway transport;  trade
 Date Published: nan

 No L 259/ 10 Official Journal of the European Communities 12. 9 . 81 COMMISSION REGULATION (EEC) No 2646/81 of 10 September 1981 amending for die seventh time Regulation (EEC) No 2730/79, and amending for the second time Regulation (EEC) No 3183/80 in relation to supplies to certain platforms and naval vessels waters varies according to the Member State between 3 and 12 miles, it would also be reasonable to regard as expprts deliveries to all such platforms beyond a three-mile limit ; Whereas when a naval vessel belonging to a Member State is victualled on the high seas by a naval supply vessel operating from a Community port it is possible to obtain certification of that delivery from an official body ; whereas it would be reasonable to apply to such deliveries the same rate of refund as applies to victu ­ alling in a Community port ; Whereas an export licence is not required for opera ­ tions to victual ships and aircraft within the Commu ­ nity if advance fixing of a levy or refund is not requested ; whereas, since the justification is similar, this provision should also be applied to deliveries to the aforesaid platforms and naval vessels and Regula ­ tion (EEC) No 3183/80 amended accordingly ; Whereas the opportunity should be taken to correct in the English text a translation error in Regulation (EEC) No 2730/79 and certan minor errors in Regula ­ tion (EEC) No 3183/80 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the relevant management committees, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the provisions mentioned in the citations of :  Commission Regulation (EEC) No 2730/79 of 29 November 979 laying down common detailed rules for the application of the system of export refunds on agricultural products ('), as last amended by Regulation (EEC) No 2620/81 (2),  Commission Regulation (EEC) No 3183/80 of 3 December 1980 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (3), as last amended by Regulation (EEC) No 2620/81 , Whereas Article 5 ( 1 ) of Regulation (EEC) No 2730/79 allows victualling of certain ships and aircraft within the Community to benefit from export refunds ; whereas the rate of refund applicable to such deliveries is often above the lowest rate ; Whereas victualling supplies delivered to destinations outside the Community are eligible for export refunds but only at the lowest rate ;whereas it has been repre ­ sented that in order to maintain the competitiveness ofCommunity goods supplied to platorms in certain areas in proximity to Member States refunds should be made available at the rate applicable to victualling within the Community ; whereas the payment of a refund rate above the lowest in respect of deliveries to a particular destination cannot in any event be justified unless there is sufficient means of being satisfied that the goods have reached that destination ; whereas the delivery of supplies to platforms in isolated sea areas is necessarily a specialized operation such that it would appear possible to exercise sufficient control over these deliveries ; whereas subject to adequate control measures being specified it would appear reasonable to apply to these deliveries the rate of refund for victu ­ alling within the Community ; whereas it is possible to provide a simplified procedure for deliveries of lesser importance ; whereas, since the width of territorial HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2730/79 is hereby amended as follows : 1 . In Article 9 (2) the following third indent is inserted : 4  deliveries of catering supplies to platforms as specified in Article 19b ( 1 ) (a) shall in all cases be considered to have left the geographical territory of the Community.' 2. The following Article 19b is inserted : 4Article 19b 1 . Deliveries of catering supplies : (') OJ No L 317, 12 . 12. 1979, p . 1 . Ã ¬f) OJ No L 256, 10. 9 . 1981 , p . 14. O OJ No L 338 , 13 . 12. 1980 , p . 1 . (a) to drilling or extraction platforms, including workpoints providing support services for such operations, situated within the area of the Euro ­ 12. 9 . 81 Official Journal of the European Communities No L 259/ 11 pean continental shelf, or within the area of the continental shelf of the non-European part of the Community, but beyond a three mile zone starting from the base line used to determine the width of a Member State's territorial sea ; and (b) on the high seas, to naval vessels flying the flag of a Member State, shall for the purpose of establishing the rate of refund payable be considered as supplies under Article 5 ( 1 ) (a). "Catering supplies" means any products intended solely for consumption on board. 2. The provisions of paragraph 1 shall apply where the rate of refund is above the lowest rate specified in Article 21 . Member States may in these cases apply them to the whole of the delivery on board as referred to in paragraph 1 . The application of these provisions is subject to : (a) a certificate of delivery on board being fur ­ nished ; and (b) in the case of naval vessels : by the defence authorities. Notwithstanding paragraph 2, in the case of supplies to platforms, Member States may exempt exporters from the requirement to produce a certifi ­ cate of delivery on board in the case of an export declaration :  giving entitlement to a refund not exceeding 2 500 ECU,  providing, to the satisfaction of the Member State, adequate guarantees that the products reach their destination, and  where the transport document and proof of payment are submitted. The provisions of Article 23 (2) are applicable in this case. 4. The competent authorities of the Member State which pays the refund shall undertake checks of quantities claimed to have been delivered to platforms by inspection of the records of the exporter and the party which operated the supply vessel or helicopter . They shall also satisfy them ­ selves that the quantities of victualling supplies delivered under the provisions of this Article have not exceeded the needs of the personnel on board. For the application of the preceding subparagraph the assistance of the competent authorities of other Member States shall , as necessary, be requested . 5 . Where in respect of supplies to a platform Article 11 applies Box 104 of the control copy shall be completed by deleting "  other" and adding one of the following entries : (b) in the case of platforms  Proviant til platforme  forordning (EÃF) n ° 2730/79 ;  Bevorratungslieferung fur Plattformen  Verordnung (EWG) Nr. 2730/79 ;  the delivery forming part of the supply arrangements for the platform, as recognized as normal by the competent authority of the Member State from which shipment to the platform takes place. In this respect the ports or places of shipment, the types of vessel  where supply is by sea  and the types of packaging or containers shall , except in an emergency, be those normally used ;  the supplying vessel or helicopter being operated by a party who maintains within the Community records which are available for inspection and which are sufficient for checking the details of the voyage or flight. 3 . The certificate of delivery on board, referred to in paragraph 2 (a), shall give full details of the products, and the name and/or other identification details of the platform or naval vessel to which they were delivered together with the date of delivery. Member States may require further information to be given .  Ã Ã Ã ¿Ã ¼Ã ®Ã ¸Ã µÃ ¹Ã µÃ  Ã Ã Ã ¿Ã Ã ¿Ã ´Ã ¿Ã Ã ¯Ã ±Ã  Ã ³Ã ¹Ã ¬ Ã µÃ ¾Ã ­Ã ´Ã Ã µÃ   Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ¬Ã Ã ¹Ã ¸. 2730/79 ;  Catering supplies for platform  Regulation (EEC) No 2730/79 ;  Livraison pour 1 avitaillement des plates-formes  RÃ ¨glement (CEE) n" 2730/79 ;  Provviste di bordo per piattaforma  Regola ­ mento (CEE) n. 2730/79 ;  Leverantie van boordproviand aan platform  Verordening (EEG) nr. 2730/79 . The certificate shall be signed : 6 . The provisions of Articles 6 and 26 may be applied in the case of catering supplies for delivery to platforms specified in paragraph 1 subject to compliance with the provisions of paragraphs 2 and 3 . The warehousekeeper shall undertake to keep in the register specified in Article 26 (2) (b) details of the platform to which each consignment is sent, (a) in the case of platforms : by a person who the operators of the platform advise has responsi ­ bility for the maintenance of supplies on board. The competent authorities shall adopt appro ­ priate measures to ensure that the transaction is genuine. Member States shall advise the Commission of the measures adopted ; 12. 9. 81No L 259/12 Official Journal of the European Communities 2. In the English version :the name/number of the supply vessel/helicopter and the date of placing on board. The certificates of delivery on board specified in paragraph 3 (a) shall form part of the register. 7. Member States shall arrange for a record to be kept of the quantities of products, within each commodity sector, which are delivered to platforms and which benefit from the provisions of this Article.' 3 . Article 20 (4) (c) is replaced in the English version by the following text : '(c) a certificate of unloading from a company which specializes at international level in checking and supervision and which has been approved by the Member State in which customs export formalities were completed.'  The first subparagraph of Article 31 (3) is replaced by the following : '3 . Where on completion of customs export formalities as referred to in the first indent of Article 22 ( 1 ) (b), a product is placed uqder one of the procedures provided for in Title IV, Section I of Regulation (EEC) No 223/77 for carriage to a station of destination or delivery to a consignee outside the geographical territory of the Community, the control copy required under paragraph 2 (b) shall be returned or sent by the office of departure to the party concerned or where appropriate through official channels to the agency which issued the licence or certificate. One of the following endorse ­ ments shall be entered in the section "Control as to use and/or destination" :'  The second subparagraph of Article 33 (4) (b) is replaced by the following : The sum to be repaid shall be 80 % of : the amount forfeited in accordance with subpara ­ graph (a), less any amount to be forfeited pursuant to paragraph 3 .' Article 2 Regulation (EEC) No 3183/80 is hereby amended as follows : Article 3 1 . In Article 5 ( 1 ) the first indent is replaced by the following : '  as specified in Article 5, 19b or 26 of Regula ­ tion (EEC) No 2730/79, or'. This Regulation shall enter into force on 12 October 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 September 1981 . For the Commission Poul DALSAGER Member of the Commission